DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,820,150. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the continuation are a broader version than the ones in patent, In re Van Ornum~ 686 F.2d 937~ 214 USPQ 761 (CCPA 1982), broad claims in continuation application are rejected as obvious double patenting over previously patented narrow claims. 

Application No. 17/840,017
U.S. Patent No. 10,820,150
1. A method for assigning a mobile tracking area (TA), comprising: 



    assigning, by a coordinating node, a mobile TA for an in-vehicle eNodeB; providing, by the in-vehicle eNodeB, an access network to at least one user device located within the mobile TA; 
    providing, by the in-vehicle eNodeB, the mobile TA to the at least one user device; 



    moving, by the in-vehicle eNodeB, between different TAs for backhaul coverage, wherein User Equipments (UEs) inside the in-vehicle eNodeB do not move between TAs; and 







 


    sending, by the coordinating node, paging messages to the in-vehicle eNodeB.
1. A method for assigning a mobile tracking area (TA) for an in-vehicle base station, the in-vehicle base station having a backhaul connection to a fixed base station, comprising: 
   assigning, by a coordinating node, a TA for the in-vehicle base station, the TA being a mobile TA; 

   
   providing, by the in-vehicle base station, an access network to at least one user device located within the mobile TA, the access network being identified using the mobile TA; 
     moving, by the in-vehicle base station, from the fixed base station to a further fixed base station for backhaul coverage, the fixed base station having a first backhaul TA, the further fixed base station having a second backhaul TA, and the first and the second backhaul TA being different from the mobile TA; 
    maintaining the mobile TA for User Equipments (UEs) attached to the in-vehicle base station; wherein UEs attached to the in-vehicle base station do not send a tracking area update (TAU) and remain on the mobile TA regardless of the TA the in-vehicle base station moves to; and 
    sending, by the coordinating node, paging messages to the UEs attached to the in-vehicle base station using the mobile TA.
2. The method of claim 1 further comprising determining, by the coordinating node, a location of attached UEs from a Global Positioning System (GPS) location of the vehicle.
3. The method of claim 1 further comprising determining, by the coordinating node, a location of attached UEs from a Global Positioning System (GPS) location of the vehicle.
3. The method of claim 1 wherein the assigning a mobile TA for an in-vehicle eNodeB includes assigning all in-vehicle base stations to a same mobile TA.
4. The method of claim 1 wherein the assigning a mobile TA for an in-vehicle base station includes assigning all in-vehicle base stations to a same mobile TA.
6. The method of claim 5 wherein UEs attached to the in-vehicle eNodeB do not send a TAU and remain on the mobile TA.
Claim 1, lines 18-21
wherein UEs attached to the in-vehicle base station do not send a tracking area update (TAU) and remain on the mobile TA regardless of the TA the in-vehicle base station moves to
7. The method of claim 1 wherein the sending paging messages to the in-vehicle eNodeB further comprises sending, by the in-vehicle eNodeB a wakeup message to the UE.
5. The method of claim 1 wherein the sending paging messages to the in-vehicle base station further comprises sending, by the in-vehicle base station a wakeup message to the UE.
8. The method of claim 1 wherein all calls from a TA are known to the coordinating node as coming from a mobile base station, and directing location requests from the core network to the coordinating node for locating the mobile base station.
6. The method of claim 1 wherein all calls from a TA are known to the coordinating node as coming from a mobile base station, and directing location requests from the core network to the coordinating node for locating the mobile base station.
9. A system for assigning a mobile tracking area (TA), comprising:
   a coordinating node;
   an in-vehicle base station in wireless communication with the coordinating node; and
   a User Equipment (UE) in wireless communication with and disposed within the in-vehicle base station;
  wherein the coordinating node assigns a mobile tracking area (TA) for the in-
vehicle eNodeB, 
   the in-vehicle eNodeB provides an access network to at least one user device located within the mobile TA; the in-vehicle eNodeB provides the mobile TA to the at least one user device; 
  the in-vehicle eNodeB moves between different TAs for backhaul coverage, User Equipments (UEs) inside the in-vehicle eNodeB do not move between TAs; and 
  







  

   the coordinating node sends paging messages to the in-vehicle eNodeB.
7. A system for assigning a mobile tracking area (TA), comprising: 
   a coordinating node; 
   an in-vehicle base station in wireless communication with the coordinating node; and 
   a User Equipment (UE) in wireless communication with and disposed within the in-vehicle base station; 
   wherein the coordinating node assigns a TA for the in-vehicle base station, the TA being a mobile TA; 
   the in-vehicle base station provides an access network to at least one user device located within the mobile TA, the access network being identified using the mobile TA; 
  the in-vehicle base station moves from the fixed base station to a further fixed base station for backhaul coverage, the fixed base station having a first backhaul TA, the further fixed base station having a second backhaul TA, and the first and the second backhaul TA being different from the mobile TA; 
   the mobile TA is maintained for User Equipments (UEs) attached to the in-vehicle base station; 
  wherein UEs attached to the in-vehicle base station do not send a TAU and remain on the mobile TA regardless of the TA the in-vehicle base station moves to; and 
   the coordinating node sends paging messages to the UEs attached to the in-vehicle base station using the mobile TA.
10. The system of claim 9 wherein the coordinating node determines a location of attached UEs from a Global Positioning System (GPS) location of the vehicle.
11. The system of claim 7 wherein the coordinating node determines a location of attached UEs from a Global Positioning System (GPS) location of the vehicle.
11. The system of claim 9, wherein all in-vehicle base stations are assigned to a same mobile TA.
12. The system of claim 7 wherein all in-vehicle base stations are assigned to a same mobile TA.
13. The system of claim 9 wherein the in-vehicle eNodeB sends a wakeup message to the UE.
8. The system of claim 7 wherein the in-vehicle eNodeB sends a wakeup message to the UE.
14. The system of claim 9, wherein all calls from a TA are known to the coordinating node as coming from a mobile base station, and wherein location requests from the core network are directed to the coordinating node for locating the mobile base station. 
9. The system of claim 7 wherein all calls from a TA are known to the coordinating node as coming from a mobile base station, and wherein location requests from the core network are directed to the coordinating node for locating the mobile base station.
15. A non-transitory computer-readable medium containing instructions for assigning a mobile tracking area (TA) which, when executed, cause a system including a coordinating node, an in-vehicle eNobeB and a user device, to perform steps comprising: 

   assigning, by the coordinating node, a mobile tracking area (TA) for the in- vehicle eNodeB; 
   providing, by the in-vehicle eNodeB, an access network to at least one user device located within the mobile TA; 
   providing, by the in-vehicle eNodeB, the mobile TA to the at least one user device;    
   moving, by the in-vehicle eNodeB, between different TAs for backhaul coverage, 





   wherein User Equipments (UEs) inside the in-vehicle eNodeB do not move between TAs; and 




   sending, by the coordinating node, paging messages to the in-vehicle eNodeB. 
13. A non-transitory computer-readable medium containing instructions for assigning a mobile tracking area (TA) which, when executed, cause a system including a coordinating node, an in-vehicle base station and a user device, to perform steps comprising: 
  assigning, by a coordinating node, a TA for the in-vehicle base station, the TA being a mobile TA;
   providing, by the in-vehicle base station, an access network to at least one user device located within the mobile TA, the access network being identified using the mobile TA; 
   moving, by the in-vehicle base station, from the fixed base station to a further fixed base station for backhaul coverage, the fixed base station having a first backhaul TA, the further fixed base station having a second backhaul TA, and the first and the second backhaul TA being different from the mobile TA; 
   maintaining the mobile TA for User Equipments (UEs) attached to the in-vehicle base station; 
   wherein UEs attached to the in-vehicle base station do not send a TAU and remain on the mobile TA regardless of the TA the in-vehicle base station moves to; and 
   sending, by the coordinating node, paging messages to the UEs attached to the in-vehicle base station using the mobile TA.
16.The non-transitory computer-readable medium of claim 15 further comprising instructions for determining, by the coordinating node, a location of attached UEs from a Global Positioning System (GPS) location of the vehicle. 25
16. The non-transitory computer-readable medium of claim 13 further comprising instructions for determining, by the coordinating node, a location of attached UEs from a Global Positioning System (GPS) location of the vehicle.
17. The non-transitory computer-readable medium of claim 15 further comprising instructions wherein the assigning a mobile TA for an in-vehicle eNodeB includes assigning all in-vehicle base stations to a same mobile TA.
17. The non-transitory computer-readable medium of claim 13 further comprising instructions wherein the assigning a mobile TA for an in-vehicle base station includes assigning all in-vehicle base stations to a same mobile TA.
18. The non-transitory computer-readable medium of claim 15 further comprising instructions for moving, by the in-vehicle eNodeB, to a new TA and associating with the new TA via a tracking area update (TAU) message sent to a core network, and instructions wherein UEs attached to the in-vehicle eNodeB do not send a TAU and remain on the mobile TA.
Claim 13, lines 20-22

wherein UEs attached to the in-vehicle base station do not send a TAU and remain on the mobile TA regardless of the TA the in-vehicle base station moves to
19. The non-transitory computer-readable medium of claim 15 further comprising instructions wherein the sending paging messages to the in-vehicle eNodeB further comprises sending, by the in-vehicle eNodeB a wakeup message to the UE.

15. The non-transitory computer-readable medium of claim 14 further comprising instructions wherein the sending paging messages to the in-vehicle base station further comprises sending, by the in-vehicle base station, a wakeup message to the UE.
20. The non-transitory computer-readable medium of claim 15 further comprising instructions wherein all calls from a TA are known to the coordinating node as coming from a mobile base station, and directing location requests from the core network to the coordinating node for locating the mobile base station.
6. The method of claim 1 ,

wherein all calls from a TA are known to the coordinating node as coming from a mobile base station, and directing location requests from the core network to the coordinating node for locating the mobile base station.


Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1, 5, 6, 8, 9, 12, 14, 15, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JACTAT et al. (US 2014/0226559).
Regarding claim 1, Jactat discloses a method for assigning a mobile tracking area (TA) comprising: 
assigning, by a coordinating node, a mobile TA for an in-vehicle eNodeB (p. [0034], lines 5-10; p. [0047], [0055]; the mobile relay node 3 (i.e., in-vehicle eNodeB) is assigned its own fixed cell ID and tracking area, e.g., TA-96); 
providing, by the in-vehicle eNodeB, an access network to at least one user device located within the mobile TA (p. [0033], lines 1-5; p. [0034], lines 5-15; the mobile relay node RN 3 (i.e., in-vehicle base station) provides base station functionality for a plurality of user equipment UEs under its coverage and broadcasts messages to the UEs with its assigned tracking area TA, thus providing an access network to the UEs); 
providing, by the in-vehicle eNodeB, the mobile TA to at least one user device (p. [0034], lines 6-9; the mobile relay (i.e., in-vehicle NodeB) broadcasts the assigned TA to the UEs associated therewith);
moving, by the in-vehicle eNodeB, between different TAs for backhaul coverage (p. [0034], lines 6-10; the mobile relay (i.e., in-vehicle eNode B) moves from TA-1 to TA-2),  wherein User Equipments (UEs) inside the in-vehicle eNodeB do not move between TAs (p. [0034], lines 6-12; the mobile relay does not change its tracking area when it moves from TA-1 to TA-2, the UEs are not aware of the change in location and operation as if they are not moving); and 
sending, by the coordinating node, paging messages to the in- vehicle eNodeB (p. [0049], [0052]; the MME maintains information about the current location of the user equipments so that any communication intended to the user equipments can forwarded appropriately, further, the MME stores information identifying the UEs that registered via the mobile relay (p. [0034], lines 23-28) and includes paging module to send paging message for UEs).  
Regarding claim 5, Jactat discloses the method of claim 1 further comprising moving, by the in-vehicle eNodeB, to a new TA and associating with the new TA via a tracking area update (TAU) message sent to a core network (TAU) message sent to a core network (p. [0063]),
Regarding claim 6, Jactat discloses the method of claim 1, Jactat further discloses wherein UEs attached to the in-vehicle eNodeB do not send a TAU and remain on the mobile TA (p. [0064], lines 6-13; p. [0069], lines 9-13; when the UE is attached to the mobile relay node and moves within tracking area list of the TA, they do not need to send signaling updates when the tracking area changes within the preconfigured tracking area list).
Regarding  claim 8, Jactat discloses the method of claim 1, Jactat discloses  wherein all calls from a TA are known to the coordinating node as coming from a mobile base station, and directing location requests from the core network to the coordinating node for locating the mobile base station (p. [0064], [0070]; the MME keeps track of where the mobile relay is located).
Regarding claim 9, Jactat discloses a system for assigning a mobile tracking area (TA), comprising: 
a coordinating node (p. [0047], [0048],[0055]; OAM/core network); 
an in-vehicle base station in wireless communication with the coordinating node (Fig. 1; p. [0047], [0048],[0055]; the mobile relay node (i.e., in-vehicle base station) communicates wirelessly with the core network/OAM); and 
a User Equipment (UE) in wireless communication with and disposed within the in-vehicle base station (Fig. 1; UEs in communication with the mobile relay node RN-3 within the train 2); wherein the coordinating node assigns a TA for the in-vehicle base station, the TA being a mobile TA (p. [0047], [0048],[0055]; the mobile relay node 3 is assigned its own fixed cell ID and tracking area, e.g., TA-96 by the core network/OAM); 
wherein the coordinating node assigns a mobile tracking area (TA) for the in-vehicle eNodeB (p. [0034], lines 5-10; p. [0047], [0055]; the mobile relay node 3 (i.e., in-vehicle eNodeB) is assigned its own fixed cell ID and tracking area, e.g., TA-96); the in-vehicle eNodeB provides an access network to at least one user device (p. [0033], lines 1-5; p. [0034], lines 5-15; the mobile relay node RN 3 (i.e., in-vehicle base station) provides base station functionality for a plurality of user equipment UEs under its coverage and broadcasts messages to the UEs with its assigned tracking area TA, thus providing an access network to the UEs), the in-vehicle eNodeB moves between different TAs for backhaul coverage (p. [0034], lines 6-10; the mobile relay (i.e., in-vehicle eNode B) moves from TA-1 to TA-2), User Equipments (UEs) inside the in-vehicle eNodeB do not move between TAs (p. [0034], lines 6-12; the mobile relay does not change its tracking area when it moves from TA-1 to TA-2, the UEs are not aware of the change in location and operation as if they are not moving); and the coordinating node sends paging message to the in-vehicle eNodeB (p. [0034], lines 23-28) and includes paging module to send paging message for UEs).
Regarding claim 12, Jactat discloses the system of claim 9, Jactat further discloses wherein the in-vehicle eNodeB moves to a new TA and associates with the new TA via a tracking area update (TAU) message sent to a core network (p. [0063]), and wherein the UEs attached to the in-vehicle eNodeB do not send a TAU and remain on the mobile TA (p. [0064], lines 6-13; p. [0069], lines 9-13; when the UE is attached to the mobile relay node and moves within tracking area list of the TA, they do not need to send signaling updates when the tracking area changes within the preconfigured tracking area list).
Regarding  claim 14, Jactat discloses the system of claim 8, Jactat discloses  wherein all calls from a TA are known to the coordinating node as coming from a mobile base station, and directing location requests from the core network to the coordinating node for locating the mobile base station (p. [0064], [0070]; the MME keeps track of where the mobile relay is located).
Regarding claim 15, Jactat discloses a non-transitory computer-readable medium containing instructions for assigning a mobile tracking area (TA) which, when executed, cause a system including a coordinating node, an in-vehicle base station and a user device, to perform steps comprising: 
assigning, by a coordinating node, a mobile tracking area TA for the in-vehicle eNodeB, (p. [0034], lines 5-10; p. [0047], [0055]; the mobile relay node 3 (i.e., in-vehicle eNodeB) is assigned its own fixed cell ID and tracking area, e.g., TA-96); 
providing, by the in-vehicle base station, an access network to at least one user device located within the mobile TA (p. [0033], lines 1-5; p. [0034], lines 5-15; the mobile relay node RN 3 (i.e., in-vehicle eNodeB) provides base station functionality for a plurality of user equipments UE under its coverage and broadcasts messages to the UEs with its assigned tracking area TA, thus provides an access network); 
providing, by the in-vehicle eNodeB, the mobile TA to the at least one user device (p. [0034], lines 6-9; the mobile relay (i.e., in-vehicle NodeB) broadcasts the assigned TA to the UEs associated therewith);
moving, by the in-vehicle eNodeB, between different TAs for backhaul coverage, (Fig. 1; p. [0034]; the mobile relay RN 3 (i.e., in-vehicle base station) can move from donor base station 7-2 (i.e., fixed base station) to donor base station 7-3 (i.e., further base station), base station 7-2 has tracking area TA-1 and  base station 7-3 has tracking TA-2, that is different to the relay node tracking area TA-96); wherein the User Equipments (UEs) inside the in-vehicle eNodeB do not move between Tas (p. [0034], lines 5-10; the mobile relay node does not change its tracking area identifier TA when it moves from TA-1 to TA-2, and consequently UEs are not aware of the change in location, thus the US maintain the tracking area identifier of the mobile relay node RN 3); and 
sending, by the coordinating node, paging messages to the UEs attached to the in- vehicle eNodeB (p. [0049], [0052]; the MME maintains information about the current location of the user equipments so that any communication intended to the user equipments can forwarded appropriately, further, the MME stores information identifying the UEs that registered via the mobile relay (p. [0034], lines 23-28) and includes paging module to send paging message for UEs 5).  
Regarding claim 18, Jactat discloses the non-transitory computer-readable medium of claim 15, Jactat further comprising instructions for moving, by the in-vehicle eNodeB, to a a new TA and associates with the new TA via a tracking area update (TAU) message sent to a core network (p. [0063]), and instructions wherein UEs attached to the in-vehicle eNodeB do not send a TAU and remain on the mobile TA (p. [0064], lines 6-13; p. [0069], lines 9-13; when the UE is attached to the mobile relay node and moves within tracking area list of the TA, they do not need to send signaling updates when the tracking area changes within the preconfigured tracking area list).
Regarding claim 20, Jactat discloses the method of claim 1, wherein all calls from a TA are known to the coordinating node as coming from a mobile base station, and directing location requests from the core network to the coordinating node for locating the mobile base station (p. [0064], [0070]; the MME keeps track of where the mobile relay is located so that the MME can send any paging messages to the associated UEs to the base stations in the correct tracking area).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 3, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over JACTAT et al. in view of KUBO et al. (US 2011/0053591).
Regarding claim 3, Jactac discloses the method of claim 1, but does not particularly disclose wherein the assigning a mobile TA for an in-vehicle base station includes assigning all in-vehicle base stations to a same mobile TA.
However, Kubo teaches wherein the assigning a mobile TA for an in-vehicle base station includes assigning all in-vehicle base stations to a same mobile TA (Fig. 8A; p. [0005], [0006], p. [0093]; it is known that the same TA can be assigned to a plurality of base stations in the same tracking area). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Jactat with the teachings of Kubo, since such a modification would allow the mobile stations to move between the coverage of multiple mobile base stations without performing repeated location update registrations.
Regarding claim 11, Jactat discloses the system of claim 9, but does not particularly disclose wherein all in-vehicle bae station are assigned to a same mobile TA.
However, Kubo teaches wherein all in-vehicle bae station are assigned to a same mobile TA (Fig. 8A; p. [0005], [0006], p. [0093]; it is known that the same TA can be assigned to a plurality of base stations in the same tracking area). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Jactat with the teachings of Kubo, since such a modification would allow the mobile stations to move between the coverage of multiple mobile base stations without performing repeated location update registrations.
Regarding claim 17, Jactat disclose the non-transitory computer-readable medium of claim 15, but does not particularly disclose further comprising instructions wherein the assigning a mobile TA for an in-vehicle base station includes assigning all in-vehicle base stations to a same mobile TA.
However, Kubo teaches wherein the assigning a mobile TA for an in-vehicle base station includes assigning all in-vehicle base stations to a same mobile TA (Fig. 8A; p. [0005], [0006], p. [0093]; it is known that the same TA can be assigned to a plurality of base stations in the same tracking area). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Jactat with the teachings of Kubo, since such a modification would allow the mobile stations to move between the coverage of multiple mobile base stations without performing repeated location update registrations.

8.	Claims 2, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over JACTAT et al. in view of AL-SHALASH et al. (US 2014/0274064).
Regarding claim 2, Jactat discloses the method of claim 1, but does not particularly disclose further comprising determining, by the coordinating node, a location of attached UEs from a Global Positioning System (GPS) location of the vehicle.  
However, Al-Shalash teaches determining, by the coordinating node, a location of attached UEs from a Global Positioning System (GPS) location of the vehicle (p. [0051]; the location of mobile relay device or vehicle that is attached to may be determined using GPS, it would be obvious that the determined location would be associated with the location of the attached UEs since Jactat track the movement of the mobile relay node and hence the movement of the associated UEs – p. [0034], lines 23-28). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Jactat with the teachings of Al-Shalash, since it is well-known technology for determining the location of vehicles and wireless network devices.
Regarding claim 10, Jactat discloses the system of claim 9, but does not particularly disclose wherein the coordinating mode determines a location of attached UEs from a Global Positioning System (GPS) location of the vehicle.  
However, Al-Shalash teaches wherein the coordinating mode determines a location of attached UEs from a Global Positioning System (GPS) location of the vehicle (p. [0051]; the location of mobile relay device or vehicle that is attached to may be determined using GPS, it would be obvious that the determined location would be associated with the location of the attached UEs since Jactat track the movement of the mobile relay node and hence the movement of the associated UEs – p. [0034], lines 23-28). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Jactat with the teachings of Al-Shalash, since it is well-known technology for determining the location of vehicles and wireless network devices.
Regarding claim 16, Jactat discloses the non-computer readable medium of claim 15, but does not particularly disclose further comprising instructions for determining, by the coordinating node, a location of attached UEs from a Global Positioning System (GPS) location of the vehicle.  
However, Al-Shalash teaches determining, by the coordinating node, a location of attached UEs from a Global Positioning System (GPS) location of the vehicle (p. [0051]; the location of mobile relay device or vehicle that is attached to may be determined using GPS, it would be obvious that the determined location would be associated with the location of the attached UEs since Jactat track the movement of the mobile relay node and hence the movement of the associated UEs – p. [0034], lines 23-28). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Jactat with the teachings of Al-Shalash, since it is well-known technology for determining the location of vehicles and wireless network devices.

9.	Claims 7, 13, 19 are rejected under 35 U.S.C. 103 as being unpatentable over JACTAT et al. in view of FEDER et al. (US 2016/0044631).
Regarding claim 7, Jactat discloses the method of claim 1, but does not particularly disclose wherein the sending paging messages to the in-vehicle eNodeB further comprises sending, by the in-vehicle eNodeB a wakeup message to the UE.
However, Feder teaches wherein the sending paging messages to the in-vehicle eNodeB further comprises sending, by the in-vehicle eNodeB a wakeup message to the UE (p. [0022]; When a BTS receives a Paging Announce request from its associated RNC, it broadcasts a Paging message on a paging channel to wakeup the mobile terminal 101 and alert it of the incoming call/data). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Jactat with the teachings of Feder, since such a modification would allow waking up the UE for alerting of the incoming call/data.
Regarding claim 13, Jactat discloses the method of system of claim 8, but does not particularly disclose wherein the in-vehicle eNodeB sends a wakeup message to the UE.
However, Feder teaches wherein the in-vehicle eNodeB sends a wakeup message to the UE (p. [0022]; When a BTS receives a Paging Announce request from its associated RNC, it broadcasts a Paging message on a paging channel to wakeup the mobile terminal 101 and alert it of the incoming call/data). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Jactat with the teachings of Feder, since such a modification would allow waking up the UE for alerting of the incoming call/data.
Regarding claim 19, Jactat discloses the non-transitory computer readable medium of claim 15, but does not particularly disclose further comprising instructions 
wherein the sending paging messages to the in-vehicle eNodeB further comprises sending, by the in-vehicle eNodeB a wakeup message to the UE.
However, Feder teaches wherein the sending paging messages to the in-vehicle eNodeB further comprises sending, by the in-vehicle eNodeB a wakeup message to the UE (p. [0022]; When a BTS receives a Paging Announce request from its associated RNC, it broadcasts a Paging message on a paging channel to wakeup the mobile terminal 101 and alert it of the incoming call/data). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Jactat with the teachings of Feder, since such a modification would allow waking up the UE for alerting of the incoming call/data.

10.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over JACTAT et al. in view of MURRAY et al. (US 2016/0249233).
Regarding claim 4, Jactat discloses the method of claim 1 wherein a user device comprises a UE, a Wi-Fi device, or a mobile device (abstract; UEs connected to the mobile relay). 
But, Jactat does not particularly disclose where the UE, Wi-Fi device or a mobile device are connected via a trusted Wi-Fi gateway to a core network via a Wi-Fi access network.
However, Murray teaches where the UE, Wi-Fi device or a mobile device are connected via a trusted Wi-Fi gateway to a core network via a Wi-Fi access network (p.[0018] In other words, the cellular radio network system provides cells that are dedicated to providing backhaul service to the mobile terminal gateway on-board the vehicle. This backhaul is itself provided using cellular network communication and allows the mobile terminal gateway to provide voice and/or data services to on-board user mobile terminals (which may be User Equipment or UE, or other networking devices, for example using Wireless LAN). The cells may be considered dedicated in the sense that traffic from vehicle-based mobile terminal gateway or gateways is (mostly or always) prioritised higher than other traffic or that only that traffic from vehicle-based mobile terminal gateway is (mostly or always) permitted through these cells. The dedicated nature of the cells may also be embodied in the use of directional antennas, as will be discussed below. Such cells may be provided in addition to other, regular cells of the cellular radio network. The term mobile gateway terminal is used, as it may act as a gateway between the one or more user mobile terminals on-board the vehicle and the core network, to allow a service to be provided. As noted above, the vehicle may be a train. The network service may be a cellular radio network service or another type of communications service, as will be discussed below; p. [0168] In particular, to support voice and data services, the following equipment will be installed on the trains. [0169] MCG (Mobile Communications Gateway): to provide connectivity from the trains to the trackside infrastructure and backhaul for traffic generated by on train WiFi Access Points and femtocells. (e.g., one or two per train) [0170] WiFi Access Point: to enables customers to receive WiFi data services, which will be available to all passengers (subject to suitable commercial agreements). The WiFi traffic will be backhauled over the MCG to trackside 4G link with connection via an internal LAN on the train. (e.g., one per carriage.) [0171] Repeaters: all cellular customers will be able to access cellular data and voice services via on train repeaters that will enhance their existing cellular operator's external macro network signals (quantity dependent on train specifics)). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Jactat with the teachings of Murray, since such a modification would allow to provide voice and/or data services to user mobile terminals on-board the vehicle. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840. The examiner can normally be reached Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643